Citation Nr: 0118692
Decision Date: 07/18/01	Archive Date: 09/12/01

DOCKET NO. 99-05 757               DATE JUL 18, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an increased rating for a left sciatic nerve
injury, secondary to shell fragment wound, currently evaluated as
40 percent disabling.

2. Entitlement to an increased rating for shell fragment wound of
the left buttock, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for shell fragment wound,
scar of the left arm, with loss of strength, currently evaluated as
10 percent disabling.

4. Entitlement to an increased rating for shell fragment wound,
scar of the right foot, currently evaluated as noncompensable.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL 

The veteran and his two sons 

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from November 1943 to January 1946.

This appeal arises from a November 1998 rating decision in which
the RO confirmed and continued evaluations for: shell fragment
wound, left sciatic nerve, evaluated as 40 percent disabling; shell
fragment wound, left buttock, evaluated as 20 percent disabling;
shell fragment wound, shell fragment wound, scar right foot,
evaluated as noncompensable; and increased the evaluation for shell
fragment wound, left forearm with loss of strength, from
noncompensable to 10 percent disabling. The veteran timely appealed
all four issues.

The veteran provided testimony before the undersigned Member of the
Board in Washington, D.C. in August 2000. A transcript of the
hearing is of record.

REMAND

Following a preliminary review of the claims file, the Board finds
that a remand of all four issues is warranted. During the August
2000 hearing, the veteran provided testimony that his service-
connected disorders have increased in severity and should receive
higher evaluations. Furthermore, in reviewing the May 1998 VA

2 -

orthopedic examination, the Board notes that findings from the
examination are insufficient to properly evaluate the veteran's
service connected disorders.

With regard to the claim for an increased rating for shell fragment
wound, left sciatic nerve, the Board notes that this disability has
been considered under the rating criteria for impairment of the
right sciatic nerve (Diagnostic Code 8520). At the May 1998 VA
orthopedic examination, the veteran complained of increased pain in
his left buttock region with pain radiating down his left leg and
lower back regions for which he uses a back brace everyday. On
examination, the examiner noted weakness of the entire left lower
extremity and that there was decreased sensation all over the
entire left lower extremity. However, the examiner did not comment
on the severity of any muscular atrophy or any resulting functional
loss. At the August 2000 hearing, the veteran stated that he was
diagnosed with left footdrop in 1993 and that he was currently
experiencing left footdrop. This was not addressed in the 1998 VA
orthopedic examination. The veteran also reported that his left leg
gives away at times, that it gets very weak, and that he has
fallen. On a scale of 1 to 10 for pain he would describe the pain
as a 10. He also stated that he receives treatment for his sciatic
nerve condition at the VA Medical Center (VAMC) in Fayetteville.

With regard to the claim for an increased rating for shell fragment
wound of the left buttock, the Board notes that this disability has
been considered under the rating criteria for Muscle Group XVII
(Diagnostic Code 5317). During the May 1998 VA orthopedic
examination, the examiner noted that there was a stellate 1.2 inch
scar over the posterior aspect of the left buttocks which was
nontender and without evidence of infection or functional deficit.
He stated that there was only mild evidence of muscle tissue
deficit in the region. The veteran testified at the August 2000
hearing that his condition has gotten worse. In particular, he
stated that he could hardly bend down to tie his shoes sometimes
and that about 99 percent of the time, he was in pain.

With regard to the claim for an increased rating for shell fragment
wound, scar of the left arm, with loss of strength, the Board notes
that this disability has been considered under the rating criteria
for scars (Diagnostic Code 7805) and the rating

3 -

criteria for Muscle Group VIII (Diagnostic Code 5308). At the May
1998 VA examination, the veteran complained of momentary pain every
2 to 3 months in his left forearm. The examiner noted a 1-inch
well-healed scar over the volar surface of the arm, with a 20
percent decreased flexor strength of the forearm muscles and left
handgrip. The veteran testified at the August 2000 hearing that he
has problems gripping items and that he only uses he right hand for
performing such tasks. He stated that he has difficulty pushing
himself up on his arms and that he has severe pain when he attempts
to push.

With regard to the claim for an increased rating for shell fragment
wound, scar of the right foot, the Board notes that his disability
has been considered under the rating criteria for scars (Diagnostic
Code 7805). However, during the May 1998 VA examination, the
veteran complained of pain in his right ankle with flare-ups
occurring 2 to 3 times daily, especially when rising from a sitting
position. He stated that this has been worse recently. The examiner
noted decreased flexion and plantar flexion of the right ankle
joint, but he stated that this apparently was not related to the
veteran's shell fragment wound. He did not provide a reason for the
statement. At the August 2000 hearing, the veteran testified that
the scar not only hurts, but the whole foot hurts. He stated that
in the area of the scar, he experiences pain when there is any type
of motion involved.

Thus, the Board finds that based on the veteran's testimony and
findings from the May 1998 VA examination, further VA examination
is necessary to determine the current nature and severity of the
veteran's service-connected disorders. The Board also notes that
there were no specific findings by the VA examiner on the May 1998
VA examination with regard to the extent of functional loss due to
pain and other symptoms associated with the veteran's service
connected disabilities, pursuant to the provisions of 38 C.F.R.
4.40 and 4.45, and the guidelines set forth in DeLuca v. Brown, 8
Vet. App. 205 (1995). In this regard, the Board notes that, when
evaluating musculoskeletal disabilities, the VA may, in addition to
applying schedular criteria, consider granting a higher rating in
cases in which functional loss due to limited or excess movement,
pain, weakness, excess fatigability, or incoordination is
demonstrated, to include with repeated use and/or during flare-
ups, and those factors are not contemplated in the relevant rating
criteria. See 38

4 -

C.F.R.  4.40, 4.45; DeLuca, 8 Vet. App. at 204-7 (1995). Findings
in this regard are needed to properly evaluate each of the
veteran's disabilities.

It would also be helpful to have the examiner render findings as to
whether the service-connected residuals of the shell fragment wound
of right foot (currently evaluated on the basis of scarring,
alone), involves any muscle impairment, as well as whether the
service-connected scars of the right foot and left forearm are
tender and pain upon objective demonstration, are subject to
repeated ulceration, or otherwise result in limitation of function
of the part affected, so as to warrant separate compensable
evaluation under the provisions of Diagnostic Code 7803- 7805. See
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate
evaluations for separate problems arising from the same injury if
they do not constitute the same disability or same manifestation
under 38 C.F.R. 4.14)..

The appellant is hereby advised that failure to report to any
scheduled VA examination, without good cause, may well result in a
denial of the claim. See 38 C.F.R. 3.655 (2000). Examples of good
cause include, but are not limited to, the illness or
hospitalization of the claimant and death of an immediate family
member. Id. If the appellant fails to report to any scheduled
examination, the RO should obtain and associate with the record any
notice(s) of the examination(s) sent to the appellant.

Prior to having the veteran undergo further examination, the RO
should obtain and associate with the record all outstanding
pertinent medical records, particularly to include medical records
from the VAMC in Fayetteville. The Board emphasizes that records
generated by VA facilities that may have an impact on the
adjudication of a claim are considered constructively in the
possession of VA adjudicators during the consideration of a claim,
regardless of whether those records are physically on file. See
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski,
2 Vet. App. 611, 613 (1992). The RO should also obtain and
associate with the claims file records from any other source(s) or
facility(ies) identified by the veteran.

Finally, the Board notes that on November 9, 2000, during the
pendency of this appeal, the President signed into law the Veterans
Claims Assistance Act of 2000,

5 -

Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among other
things, redefines the obligations of VA with respect to the duties
to notify and assist a claimant. This change in the law is
applicable to all claims filed on or after the date of enactment of
the Veterans Claims Assistance Act of 2000, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7(a), 114 Stat.
2096, 2099. See also VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991). While the above- noted development is
consistent with the duties imposed by the Act, the RO should also
ensure compliance with the Act by undertaking any other indicated
development and/or notification action with respect to the issues
on appeal.

Accordingly, these matters are hereby REMANDED to the RO for the
following action:

1. The RO should obtain and associate with the record all
outstanding pertinent medical records from the VAMC in Fayetteville
and any other source(s) or facility(ies) identified by the veteran.
If any requested records are not available, or the search for any
such records otherwise yields negative results, that fact should
clearly be documented in the veteran's claims file, and he and his
representative should be so notified. Of course, the veteran is
free to submit any pertinent medical records in his possession, and
the RO should afford him the opportunity to do so before arranging
for him to undergo further examination.

2. After all available records received pursuant to the above-
requested development are associated with the claims file, the
veteran should be afforded an appropriate VA examination to
determine the degree of severity of his service-connected left
sciatic nerve injury, secondary to shell fragment wound; shell
fragment wound of the left buttock; shell fragment

6 -

wound, scar of the left forearm with loss of strength; and shell
fragment wound, scar of the right foot. The entire claimsfile, to
include a complete copy of this REMAND, must be made available to
and be reviewed by the physician designated to examine the veteran,
and the examination report should reflect consideration of
pertinent aspects of the veteran's military, medical, and
employment history. Such tests as the examiner deems necessary
should be performed, to include X-rays and range of motion studies
should be accomplished, and all clinical findings should be
reported in detail.

With regard to left sciatic nerve injury, secondary to shell
fragment wound, the examiner should comment upon whether there is
incomplete paralysis with the injury being mild, moderate,
moderately severe, or severe, with marked muscular atrophy, or
whether there is complete paralysis in which the foot dangles and
drops.

With regard to the shell fragment wound of the left buttock, the
examiner should comment upon whether there are any residuals of
injury to Muscle Group XVII, and, if so, should indicate whether
the injury is slight, moderate, moderately severe, or severe.

With regard to the shell fragment wound, scar of the left forearm
with loss of strength, the examiner should comment upon whether
there are any residuals of injury to Muscle Group VIII, and, if so,
should indicate whether the injury is slight, moderate, moderately
severe, or severe. The examiner should also indicate whether the
actual scar of the left forearm is tender and painful upon
objective demonstration, is subject to

7 -

repeated ulceration, or otherwise results in limitation of function
of the part affected, and, if so, whether such finding(s) evidence
a separate and distinct disability from any residual muscle
impairment of the left forearm.

With regard to the shell fragment wound, scar of the right foot,
the examiner should comment on whether any decreased motion or pain
in the foot is attributable to the veteran's service connected
disability. If so, the examiner should comment on the nature and
extent of such disability. The examiner should also indicate
whether the actual scar of the right foot is tender and painful
upon objective demonstration, is subject to repeated ulceration, or
otherwise results in limitation of function of the part affected.

Regarding the left foot and leg, leg forearm and right foot, the
examiner should render specific findings as to whether, during the
examination, there is objective evidence of pain on motion,
weakness, excess fatigability, and/or incoordination associated
with the left leg. In addition, the physician should indicate
whether, and to what extent, the veteran experiences likely
functional loss due to pain and/or any of the other symptoms noted
above during flare-ups and/or with repeated use. To the extent
possible, the examiner should express such functional loss in terms
of additional degrees of limited motion, and, if so, whether such
finding(s) evidence a separate and distinct disability from any
residual muscle impairment of the right foot.

8 -

All examination findings, along with the complete rationale for
each opinion expressed should be set forth in a typewritten report.

3. To help avoid future remand, the RO must ensure that all
requested development has been completed (to the extent possible)
in compliance with this REMAND. If any action is not undertaken, or
is taken in a deficient manner, appropriate corrective action
should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

5. After completion of the requested development, and any other
indicated development and/or notification action, the RO should
readjudicate the claims on appeal in light of all relevant evidence
of record, and all pertinent legal authority, to specifically
include that cited to herein. The RO should apply the provisions of
38 C.F.R. 3.655, as appropriate. Otherwise, in adjudicating the
claims on the basis of the evidence, the RO should consider all
pertinent diagnostic codes in evaluating each disability; whether
the veteran is entitled to separate compensable evaluations for
muscle injury and a disabling scar of the left forearm and/or

9 -

right foot; and the extent of functional loss due to pain and other
factors, to include with repeated use and/or during flare-ups. The
RO also should address the applicability of 38 C.F.R. 3.321(b)
(2000) (prescribing procedures for assignment of an extra-schedular
rating) for each disability under consideration. The RO must
provide full reasons and bases for its determinations, addressing
all matters and concerns noted in this REMAND.

6. Unless the benefits sought on appeal are granted to the
veteran's satisfaction, the veteran and his representative must be
furnished an appropriate Supplemental Statement of the Case and be
given an opportunity to submit additional evidence and/or argument
in response thereto before the claims file is returned to the Board
for further appellate consideration.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence and/or argument
during the appropriate time frame. See Kutscherousky v. West, 12
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 2000) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been

- 10 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 11 -



